Citation Nr: 1731110	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-20 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 16, 2012.

2.  Entitlement to an increased disability rating for PTSD, in excess of 70 percent from August 16, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from June 1967 through June 1969. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a September 2008 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in New Orleans, Louisiana (hereinafter Agency of Original Jurisdiction ("AOJ")).  In pertinent part, the September 2008 rating decision granted the Veteran entitlement to service connection for PTSD and assigned an initial 30 percent disability rating, effective May 13, 2008.  

Thereafter, the Veteran timely perfected an appeal where he challenged the initial disability rating assigned by the AOJ.  In a September 2013 rating decision, the AOJ awarded the Veteran an increased initial disability evaluation for his PTSD, assigning a 50 percent rating effective August 16, 2012.  

In August 2014, the Board remanded the Veteran's appeal to the AOJ for further development.  Specifically, the Board directed the AOJ to obtain VA treatment records and to afford the Veteran an updated VA examination.  As a result of this development, the AOJ assigned the Veteran an increased 50 percent disability rating for his PTSD for all periods prior to August 16, 2012.  See October 2014 Rating Decision.  The AOJ further assigned an increased 70 percent disability rating for the Veteran's PTSD beginning on and after August 16, 2012.  However, the Veteran has not expressed satisfaction with this increased disability evaluation, and his appeal has thus been continued.  See AB v. Brown, 6 Vet. App. 35,38 (1993)(holding that a claimant is presumed to be seeking the highest evaluation assignable).

In May 2015, the Board again remanded the Veteran's appeal to the AOJ.  In this instance, the Veteran had submitted additional evidence and argument subsequent to the October 2014 Supplemental Statement of the Case ("SSOC").  The Board contacted the Veteran's representative to inquire whether the Veteran would have been willing to waive initial AOJ consideration of this new evidence; however, in a March 2015 response, the Veteran declined to provide the requested waiver.  38 C.F.R. § 19.31(b)(1) (2016).  As such, in May 2015 the Board remanded the Veteran's claims to allow for initial AOJ consideration of the evidence.  Review of the record indicates that this requested development has been completed and the appeal has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board, in the May 2015 remand, further found that the Veteran had reasonably raised the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).  In response to the Board's remand, the AOJ issued a March 2016 SSOC which denied the Veteran's claim of entitlement to a TDIU.  As the TDIU claim was properly addressed by the SSOC, the Board finds appellate consideration may proceed with respect to the TDIU claim, without any prejudice to the Veteran. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Review of this record indicates that the Veteran testified before the undersigned Veterans Law Judge at a June 2014 video conference hearing.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD symptoms have been manifested by depression, anxiety, irritability, persistent nightmares and flashbacks, sleep disturbance, and diminished interest in activities. 
2.  During the period from May 13, 2008 through August 16, 2012, the Veteran's service-connected PTSD symptoms more nearly approximated a disability picture manifest by psychiatric symptoms causing occupational and social impairment, with deficiencies in most areas. 

3.  Beginning on and after August 16, 2012, there was no evidence that the Veteran's service-connected PTSD symptoms caused total social and occupational impairment.  

4.  The Veteran is service connected for PTSD, with depressive disorder and alcohol abuse, residuals of prostate cancer, and diabetes mellitus, type II. 

5.  Beginning on and after May 13, 2008, the Veteran had a combined disability rating of 70 percent.  Therefore, beginning on May 13, 2008, the Veteran met the criteria for consideration of a schedular TDIU.  

6.  There is no competent and/or credible evidence which suggests the Veteran's service connected disabilities prevented him from obtaining and maintaining substantially gainful employment beginning on or after May 13, 2008. 


CONCLUSIONS OF LAW

1.  The Veteran's service-connected PTSD meets the requirements for an increased 70 percent disability evaluation, but no greater, for the period from May 13, 2008 through August 16, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016). 

2.  Beginning on and after August 16, 2012, the criteria for an increased evaluation, in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The requirements for entitlement to a TDIU have not been met or approximated during any portion of the period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

As to the Veteran's claim for entitlement to a TDIU, the AOJ notified the Veteran of the evidence needed to substantiate and complete this claim in correspondence dated November 2015.  This correspondence additionally informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter further informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Board observes that the Veteran did not respond to the AOJ's November 2015 correspondence.  Notably, since the time of the Board's prior remand, neither the Veteran nor his representative have submitted any additional information regarding the Veteran's employment history prior to his 2008 retirement.  However, because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim for an increased initial rating for his PTSD is considered a "downstream" element of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In correspondence dated May 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection of PTSD, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 6 Vet. App. 183, 187 (2002). 

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.  

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for PTSD, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration ("SSA") disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Finally, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Entitlement to Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In the instant appeal, that date is May 13, 2008.

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that in analyzing this claim, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on questions material to this decisions, for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a service-connected mental disorder, the VA will review the Veteran's medical history to determine how badly the disorder has disrupted his social and occupational functioning.  Specifically, the VA must review the frequency, severity, and duration of the psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  While the extent of a Veteran's social impairment is considered, the rating cannot be assigned on these limitations alone.  38 C.F.R. § 4.126(b).

The level of disability is then rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  The VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.

In the instant appeal, the AOJ granted service connection for PTSD and assigned disability ratings under Diagnostic Code ("DC") 9411.  Under this DC a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Evaluation under this formula is "symptom driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The Board notes that the Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Id.  

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in February 2014, the previous versions of the regulations including references to DSM-IV apply.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning ("GAF") score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS at 32 (4th ed. 1994)).  

Higher GAF scores denote increased overall functioning of the individual.  For example, a GAF score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV at 46-47.  While lower scores are indicative of greater symptoms and decreasing functionality of the individual.  Specifically, a GAF score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

While an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

That being the relevant law to the Veteran's appeal, the Board observes the Veteran has been rated at 50 percent for his PTSD disability for the period prior to August 16, 2012.  Thereafter, the AOJ has assigned an increased 70 percent disability evaluation.  Following a review of the Veteran's medical records, and after resolving all doubt in his favor, the Board finds the totality of the evidence warrants the assignment of an increased 70 percent disability evaluation for the period prior to August 16, 2012.  However, at no time during the period on appeal does the Board find that the Veteran's symptoms and limitations are indicative of total occupational and social impairment.  As such, there is no evidence which would support the assignment of a 100 percent disability evaluation beginning on and after August 16, 2012. 

	i.  Period from May13, 2008 through August 16, 2012:

The Board finds the evidentiary record warrants the assignment of an increased 70 percent disability evaluation for the Veteran's service connected PTSD for the period from May 13, 2008 through August 16, 2012.  A review of the evidence indicates the Veteran's symptoms were manifested by psychiatric symptoms more nearly approximating occupational and social impairment with deficiencies in most areas, which is required for a 70 percent rating.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 70 percent criteria, but causing the appropriate level of occupational and social impairment for a 70 percent rating, under the General Rating Formula.  Mauerhan, 16 Vet. App. at 442.  In making this determination, the Board has reviewed both the medical and lay evidence of record: the Veteran's personal statements; VA mental health treatment records, and VA psychological examinations dated August 2008 and August 2012.  

Specifically, the totality of the evidence during this period is more consistent with the assignment of an initial 70 percent disability evaluation.  For example, during the Veteran's August 2008 VA examination, the examiner observed the Veteran experienced recurrent and intrusive thoughts of his service in Vietnam, experienced frequent nightmares, insomnia, hyperarousal, extreme irritability, and an exaggerated startle response.  Although the examiner did not find any evidence of memory loss or impairment, it was observed that the Veteran experienced difficulty maintaining his concentration.  The Veteran, subjectively, reported having to keep himself busy in order to avoid intrusive thoughts and feelings.  However, when he was not successful at avoiding these memories, the Veteran would shut down emotionally and keep to himself.  

Based in part upon this examination, and a review of the Veteran's medical records, the August 2008 examiner opined the Veteran's overall symptoms were consistent with a "moderate" level of impairment.  Additionally, the examiner assigned the Veteran's overall level of functioning with a GAF score of 55, which is indicated of moderate symptoms.  In support of this conclusion, the examiner explained that the Veteran's relationships/friendships have become strained overtime, and that his irritability had also increased.  However, when considered in totality, the Board finds the clinical observations from this August 2008 examination are more consistent with the assignment of a 70 percent disability evaluation.  Notably, the symptoms reported by the Veteran, and the clinical observations, depict the Veteran has prone to periods of "extreme" irritability, as having a decreased ability to control confrontations and his anger, experiencing a diminished drive to accomplish goals and everyday tasks, and as suffering from persistent nightmares and insomnia. 

In addition to this August 2008 VA examination, the Veteran's VA outpatient records indicate he was enrolled in a group therapy program for Vietnam Veterans diagnosed with PTSD.  See New Orleans - Hammond, VAMC Records.  The Veteran was advised to join this group therapy regimen after he subjectively reported increasing symptoms of his PTSD, specifically an increase in his nightmares and irritability, following his retirement.  See June 2009 Individual Treatment Note.  Observations of the Veteran during these group therapy sessions indicate the Veteran was reserved, and exhibited a depressed and anxious mood.  For example, during a January 2010 session, the clinician described the Veteran's mood as depressed, but stable, and noted his affect was constricted, tense, and sad.  During a February 2010 session, the Veteran was observed to be "generally somber, anxious, and frustrated" with a stable but depressed mood. 

Subsequent therapy sessions continue to document the Veteran's depressed mood and constricted demeanor.  For example, during group counseling sessions in June 2010 and October 2010, the Veteran was observed to have a "blunted" affect, and was noted to be quiet during group discussions.  In later sessions, including a January 2011 appointment, the Veteran was described as more depressed and dysphoric.  During a July 2011 group session, the clinician described the Veteran's mood as "stable," but continuing to show signs of anxiety and depression.  In March 2012, the group therapist described the Veteran's overall demeanor as "sadder than usual," but reported his overall mood as stable.  

In essence, these group therapy notes indicate that the Veteran's symptoms of PTSD and depression impaired his overall ability to function and to engage in social relationships.  The Board observes that the clinician consistently described the Veteran as reserved and quiet during group therapy.  On several occasions, the clinician reported the Veteran became visibly agitated and irritable at some of the discussion topics.  The Board finds these objective observations of the Veteran are more consistent with an increased 70 percent disability rating, as opposed to the presently assigned 50 percent rating. 

The Board further finds the August 2012 VA examination and medical opinion to support the award of an increased initial rating.  During this examination, the Veteran was observed to have increased symptoms of arousal, including difficulty falling and staying asleep, irritability, outbreaks of anger, and difficulty concentrating.  The examiner noted the Veteran experienced additional symptoms of anxiety, depressed mood, suspiciousness, impairment of short and long term memories, neglect of personal appearance and hygiene, and an intermittent inability to perform activities of daily living.  

Significantly, following a review of the Veteran's medical records and an examination of the Veteran, the examiner concluded that the Veteran has experienced a "recent increase" in his overall symptoms of depression and PTSD.  The examiner linked this increase in symptomatology to the Veteran's recent health concerns, including his diagnosis and treatment for prostate cancer.  Furthermore, the examiner cited to the Veteran's past medical records, including a series of GAF scores, which documented a decline in the Veteran's overall functioning.  For example, the examiner observed that in August 2008, the Veteran's overall level of functioning was assigned a GAF of 60, which is indicative of moderate symptoms.  By April 2010, the Veteran was assigned a GAF score of 45, which is suggestive of serious symptoms.  During the August 2012 examination, the Veteran's overall level of functioning was assigned a GAF score of 48, which continued to reflect serious symptoms and limitations.  

The Board finds that the observations and assessments of the Veteran during this August 2012 VA examination are consistent with the assignment of a 70 percent disability rating of his PTSD.  While the Board is aware the examiner expressed an opinion that the Veteran's overall level of impairment was suggestive of a 50 percent disability evaluation, the Board finds that the totality of the Veteran's symptoms during this examination warrant the assignment of an increased disability evaluation.  As discussed above, longitudinal medical records and observations of the Veteran depict and increase in his overall symptomatology, which is indicative of someone with psychiatric symptomatology causing deficiency in most areas. 

Therefore, the Board finds the overall evidence during this period is more consistent with the assignment of an initial 70 percent disability rating for the Veteran's service-connected PTSD.  However, while totality of the evidence shows the Veteran's symptoms are consistent with a 70 percent disability rating during this period, the Board finds the evidence does not suggest the Veteran's symptoms meet the criteria for a higher evaluation.  The medical and lay evidence for this period is not indicative of someone with psychiatric symptomatology causing total social impairment, which is required for the 100 percent rating.  38 C.F.R. § 4.130.  

Specifically, there is no evidence which documents a gross impairment in thought process or communication; there is no evidence of any delusions or hallucinations; no grossly inappropriate behavior; no "persistent" danger of hurting himself; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name.  Id.  Most significantly, the overall medical record does not show any periods of in-patient psychiatric hospitalizations or loss of functioning.  The Veteran was treated on a regular out-patient basis, for both group and individual therapy sessions.

Although the Veteran was observed to be reserved and quiet during the majority of his group therapy sessions, there is no evidence which would suggest he was incapable of engaging with others or incapable of establishing relationships.  To the contrary, the Veteran was reported by his group therapist to be engaged and thoughtful during all sessions, even if he did not participate in the group discussions.  Additionally, on several occasions, the Veteran was noted to be an "active participant" and able to provide good insight to his fellow Veterans.  For example, in December 2010, the Veteran was reported to be engaged in group conversation, and that "his comments were on target and supportive."  Thereafter, during a March 2011 session, the Veteran was reported to have "actively participated with good comments."  Similarly, in March 2012, the clinician noted the Veteran was "active and supportive" during discussions, and "gave excellent responses."  

Furthermore, during both the August 2008 and August 2012 VA examinations, the Veteran subjectively reported being able to maintain social relationships with his friends and family.  Although both examiners noted the Veteran reported some strain in these relationships, including with his biological daughter, there was no evidence of total social impairment.  Thus, the Board finds that while the totality of the medical evidence during this period documents the Veteran's continued symptoms of social limitations due to anxiety, depression, and irritability, there is no evidence which suggests the Veteran experienced total social impairment. 

Therefore, based upon the Veteran's overall disability picture, and after resolving all doubt in the Veteran's favor, the Board finds the Veteran is entitled to an increased 70 percent disability evaluation for the period from May 13, 2008 through August 16, 2012. 

	ii.  Period Beginning on and after August 16, 2012: 

The Board finds that the Veteran is not entitled to a disability evaluation in excess of 70 percent disabling for his PTSD for the period beginning on and after August 16, 2012.  A review of this evidence indicates the Veteran's symptoms were manifested by psychiatric symptoms more nearly approximating occupational and social impairment with deficiencies in most areas, which is consistent with the continued assignment of a 70 percent rating.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 70 percent criteria, but causing the appropriate level of occupational and social impairment for a 70 percent rating, under the General Rating Formula.  Mauerhan, 16 Vet. App. at 442.  In making this determination, the Board has reviewed both the medical and lay evidence of record: the Veteran's personal statements; VA mental health treatment records, and VA psychological examination dated October 2014.  

Observations of the Veteran during his group PTSD therapy sessions are consistent with a continued 70 percent disability evaluation.  These records indicate the Veteran continued to be reserved around others, but that he was engaged during therapy and capable of providing insight and support.  For example, during a November 2012 sessions, the Veteran was observed to be "attentive," and it was reported that although his "comments were few [they were] very good."  In April 2013, the Veteran was reported to be more engaged, while remaining attentive and empathetic to his fellow veterans.  The clinician additionally noted the Veteran's comments and suggestions were "very good."

A review of these group therapy notes does continue to describe the Veteran's overall demeanor as "serious" and at times irritable and anxious.  The Board recognizes these observations and has considered them in its analysis.  However, the overall objective evidence is suggestive that the Veteran's symptoms stabilized, allowing his to participate more in group therapy discussions.  The Board further stresses that there is no evidence of any worsening of the Veteran's ability to interact with others, no worsening of his hypervigilance, and no worsening of his overall demeanor.  Rather, the descriptions from his group therapist consistently describe his mood as stable, with minor fluctuations in his anxiety depending upon the topic discussed on any given day.  Based upon these descriptions, the Board finds the evidence more consistent with the continuation of a 70 percent disability rating. 

The Veteran was afforded a VA examination in October 2014.  During this examination, the Veteran reported a subjectively improved ability to engage with others and social activities.  For example, the Veteran expressed he was able to go out to movies, go hunting with his friends, and is able to visit with friends and family.  The Veteran reported he was able to mend his relationship with his biological daughter, and reported he remains in regular contact with his step-children and grandchildren.  He additionally described a recent family trip to Florida to celebrate his wife's birthday.  

The Board further notes that the Veteran reported he continues to attend regular group therapy for PTSD veterans at the VA Hammond outpatient clinic.  This is significant because the Veteran has since moved away from that area, but elects to continue group therapy there, despite the travel and traffic, because he values his connections with the veterans there.  In the Veteran's own words, he reported being "well bonded" with the veterans at the Hammond clinic.  The Veteran additionally reported that he "enjoyed" working with the VA clinician at Hammond and that he found the group therapy to be beneficial and that he finds it to be a "safe haven" for him. Taken as a whole, these statements by the Veteran are not indicative of an individual with total social impairment.  To the contrary, they document his ability to establish and maintain friendships with others. 

While the October 2014 VA examination does suggest that the Veteran's overall symptoms have improved, the Board finds that in order to afford the Veteran the greatest benefit of the doubt and to further accommodate for any future periods of exacerbated symptoms, that the Veteran's overall disability picture remains consistent with the assignment of a 70 percent disability evaluation.  See Fenderson, 12 Vet. App. at 126.  

A review of the Veteran's more recent group therapy summaries continue to show the Veteran was capable of interacting with others and maintaining his relationships.  For example, during a May 2015 group session, the Veteran was reported to have "interacted well" with the other veterans, and provided good comments and feedback during discussion.  

In September 2015, the Veteran was noted to participate in group discussion, and was observed to have an appropriate affect, ranging from cheerful to serious.  More recently, during a March 2016 session, the clinician observed the Veteran to be "pleasant and conversant" during the group session, and reported that he exhibited an appropriate affect and a stable mood.  Overall, the clinical descriptions and objective observations of the Veteran during this time continue to reflect occupational and social impairment with deficiencies in most areas, but without any evidence of a total impairment.  

In summary, the Board finds there is no evidence to support the award of an increased 100 percent disability rating for the Veteran's PTSD symptoms beginning on and after August 16, 2012.  Rather, the evidence suggests an improved ability to maintain and establish relationships and that the Veteran's overall symptoms of PTSD and depression began to stabilize with medications and therapy.  Considered in its totality, the Board finds the evidence, as discussed above, is consistent with a continued 70 percent disability evaluation beginning on and after August 16, 2012. 

	iii.  Entitlement to an Extraschedular Evaluation:

The Board has additionally contemplated whether the Veteran's claim should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive. Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

In conclusion, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Entitlement to a Total Disability Rating Based on Individual Unemployability:

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any impairment or combination of impairments for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of their service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated as at least 60-percent disabling, and if there are two or more disabilities, at least one disability must be rated as at least 40-percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims ("Court/CAVC") defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

But that said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally  disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

That being the relevant law for the Veteran's application for entitlement to TDIU, the Board finds that the competent and probative evidence do not support an award for a TDIU at any time during the period on appeal.  As discussed in the earlier portion of this decision, the Board observes that the Veteran has appealed the initial disability evaluation for his PTSD symptoms.  In the process of his appeal, the Veteran, through his representative, argued that the Veteran retired in 2008 due to the symptoms of his service-connected PTSD.  See October 2014 Appellant Brief.  As such, the Board must determine whether the Veteran's PTSD symptoms rendered him unable to obtain and maintain substantially gainful employment beginning on and after May 13, 2008, the date of his award of service connection for PTSD.  See Rice, Vet. App. 447 at 453-454 (holding a TDIU claim is part and parcel of an initial (increased) rating claim when raised by the record).

With the Board's grant of entitlement to an increased initial disability rating for the service-connected PTSD, the Veteran met the schedular criteria for a TDIU beginning on and after May 13, 2008.  At this time, the Veteran was service-connected for PTSD, and after implementation of the findings in this decision, would have had a total disability rating of 70 percent.  Thus, the Veteran met the threshold criteria for a TDIU rating as of the date service connection was granted for PTSD.  Therefore, the Veteran's appeal rests on whether he became unable to obtain or maintain substantially gainful employment, beginning on May 13, 2008, and whether that inability was due solely to service-connected PTSD.  

The Board finds the preponderance of the evidence is against granting the Veteran's claim of entitlement to a TDIU due to service-connected disabilities. The Veteran essentially contends that his service-connected disabilities, alone or in combination, preclude him from securing or maintaining a substantially gainful occupation, entitling him to a TDIU.  However, a review of the record does not support his assertions regarding these impact of his service-connected disabilities on his employability.  It shows instead that, although the Veteran stopped working full-time in approximately 2008, he did not stop working due to his service-connected disabilities.  

In the Veteran's own words, he retired from his position as a special assistant to the state attorney general in 2008.  As for the reason, the Veteran has himself reported his retirement was due to his employer being "beat in a governmental race," and that the incoming administration did not ask the Veteran or any other employee to stay on in their employment.  See October 2014 VA Examination.  

The Veteran was employed as a special assistant to the state attorney for a period of 12 years prior to his retirement, which suggests the symptoms of his service-connected PTSD did not cause significant occupational impairment.  Additionally, the Veteran has denied any significant history of workplace conflict or trouble interacting well with others on a sustained basis.  For example, when he was asked about whether his PTSD symptoms caused any difficulties at work, the Veteran reported only "minor problems," such as becoming easily frustrated at times and being forgetful.  See October 2014 VA Examination.  However, the Veteran denied any history of disciplinary actions on the job or any episodes of being "written up."    

Following the Veteran's retirement, the Board does not find any evidence or medical opinion which would suggest the Veteran's service-connected symptoms rendered him unable to obtain and maintain gainful employment.  As discussed in greater detail above, the symptoms of Veteran's service-connected PTSD do impose occupational and social impairment; however, there is no evidence which would indicate he is incapable of maintaining employment.  On the contrary, a review of his group PTSD therapy notes indicate the Veteran is able to sustain his attention during hour long sessions, is capable of displaying empathy and concern for others, and is able to provide insightful advice and suggestions to others.  While the clinical notes of records do report that the Veteran's demeanor and mood can range from angry, to anxious, to depressed, he was never reported or observed to be incapable of interacting with others and never displayed an inability to control his anger or irritability. 

This conclusion is supported by the medical opinion evidence of record. For example, during the August 2008 VA examination, the Veteran was assessed with having a moderate level of impairment due to his service-connected PTSD.  The examiner reported that the Veteran did not display any evidence of memory loss or impairment, and reported that his behavior was appropriate throughout the duration of the examination.  No impairment in thought process was reported, and the examiner noted the Veteran was able to communicate clearly and remain engaged.  

Similar observations were reported during the August 2012 and October 2014 VA examinations.  In fact, the October examiner opined the Veteran would only experience decreased work productivity during periods of significant distress.  Based upon his examination of the Veteran, and a review of his medical records, the examiner opined these periods would be infrequent and transient.  The examiner further commented that the Veteran's symptoms were controlled with medications, thus reducing the frequency and duration of such periods.  Furthermore, the examiner referenced the Veteran's subjective reports about his ability to participate in many group activities, including hunting with his friends and regular outings to movies, to further support his conclusion that the Veteran would not experience significant limitations in a workplace setting.  

The Board finds the opinion of the October 2014 VA examiner to be entitled to significant weight.  The opinion is supported by citations to both the Veteran's medical history/records as well as the Veteran's subjective statements.  As such, the Board finds the opinion of the October 2014 examiner to be a holistic view of the Veteran's ability to function in various settings, including group therapy and social settings.

As for the Veteran's additional service-connected disabilities, including residuals of prostate cancer and diabetes mellitus, type II, the Board finds no medical evidence or opinion which suggests the combination of these disabilities rendered the Veteran unable to obtain or maintain substantial employment.  The Veteran was granted service connection for prostate cancer on July 31, 2012.  At the time he was awarded a temporary total disability for convalescence from July 31, 2012 through April 1, 2013.  Following this convalesce period, the Veteran was noted to be in remission.  

Furthermore, during a January 2015 VA examination, the Veteran's history of prostate cancer was not reported to have any impact on his ability to work. This medical opinion was premised upon a review of the Veteran's medical history and took into consideration his subjective reports of symptoms including urinary frequency.  The Veteran did not allege, and the examiner did not report, any residual limitation which would impair the Veteran's ability to function in a work place setting and no physical restrictions were placed on the Veteran. 

As for his diabetes mellitus, type II, the Board notes that the Veteran was granted service connection for this disability on March 2, 2015.  During a VA examination in February 2015, the examiner concluded the Veteran's symptom of his service-connected diabetes mellitus, type II, would not impair his ability to work.  In support of this conclusion, the examiner explained that the Veteran's blood sugar levels have been stable for many months and are controlled with medication.  Notably, the examiner did not conclude the Veteran would experience any physical restrictions or limitations, and specifically found the Veteran's subjective reports of intermittent numbness in his hands and feet to not be related to his diabetes mellitus, type II.  Aside from these non-service connected complaints of intermittent numbness, the Veteran did not allege any other functional limitation as a result of his diabetes mellitus, type II.  

Based upon these two VA examination, from January 2015 and March 2015, the Board finds the Veteran would not experience any additional limitations in his ability to obtain and maintain substantially gainful employment.  Rather, the overall evidence suggests the Veteran's service-connected disabilities of prostate cancer and diabetes mellitus, type II, do not interfere with his ability to work or impose any functional limitations. 

For these reasons, the Board finds that the Veteran was not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities during any portion of the period on appeal; thus, entitlement to a TDIU is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 3 8 C.F.R. § 3.102;  See also Gilbert, 1 Vet. App. at 49.

Lastly, the Board finds this Veteran's appeal does not warrant a referral for consideration of an extra-schedular TDIU rating prior to May 13, 2008.  Where a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, the Veteran was not awarded entitlement to service connection until May 13, 2008.  As such, there is no basis to form an award of an extra-schedular claim for TDIU prior to this date. 


ORDER

Subject to the laws and regulations governing the payment of VA compensation, entitlement to an increased initial rating of 70 percent, but no greater, for the Veteran's service-connected PTSD is granted for the period May 13, 2008 through August 16, 2012.  

Entitlement to an increased initial rating, in excess of 70 percent, for the Veteran's service-connected PTSD is denied. 

Entitlement to a TDIU is denied. 





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


